PORTIONS OF THIS EXHIBIT MARKED BY [**] HAVE BEEN OMITTED PURSUANT TO RULE
601(B)(10) OF REGULATION S-K. THE OMITTED INFORMATION IS (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.


























AGREEMENT TO PURCHASE [**] SPARE ENGINES AND QEC KITS BETWEEN
INTERNATIONAL AERO ENGINES, LLC AND
WILLIS LEASE FINANCE CORPORATION, FOR ITSELF AND AS SERVICER
DATED
MARCH 27, 2020






















































This document contains proprietary information of International Aero Engines,
LLC (“IAE LLC”). IAE LLC offers the information contained in this document on
the condition that you not disclose or reproduce the information in
contravention of Section 8.4 of this Contract. Neither receipt nor possession of
this document, from any source, constitutes IAE LLC’s permission. Possessing,
using, copying or disclosing this document to or for the benefit of any third
party without IAE LLC’s written consent may result in criminal and/or civil
liability.


This document does not contain any export regulated technical data.




1

--------------------------------------------------------------------------------













TABLE OF CONTENTS
 
 
 
Page
1.
 
DEFINITIONS
3


2.
 
SPARE ENGINES AND ACCESSORIES PURCHASE COMMITMENT
5


3.
 
WARRANTIES, GUARANTEES AND LIABILITIES
8


4.
 
SUBJECT TO PRIOR SALE
9


5.
 
SALE AND PART OUT
9


6.
 
EVENTS OF DEFAULT AND TERMINATION
10


7.
 
COMPLIANCE WITH LAW, GOVERNING LAW AND FORUM
11


8.
 
MISCELLANEOUS
13





LIST OF APPENDICES


Appendix 1    [**] Engine Model Specification
Appendix 2    Delivery Schedule and Pricing
Appendix 3    [**] Engine and Parts Service Policy
Appendix 4    Spare Engine Shipping Pro Forma
Appendix 5    Forms of Warranty Bill of Sale Appendix 6    List of Permitted
Affiliates Appendix 7    LLP Life Assurance Plan




Page 2

--------------------------------------------------------------------------------















THIS CONTRACT is made this March 27, 2020 (this “Contract”), BETWEEN
INTERNATIONAL AERO ENGINES, LLC
a limited liability company organized and existing under the laws of Delaware,
with a place of business located at 400 Main Street, East Hartford, Connecticut
06118, United States of America (hereinafter called “IAE LLC”); and
WILLIS LEASE FINANCE CORPORATION
a corporation organized and existing under the laws of the State of Delaware,
with a place of business located at 4700 Lyons Technology Parkway, Coconut
Creek, Florida 33073, United States of America (for itself and in its capacity
as Servicer on behalf of the Permitted Affiliates (as
defined below), hereinafter called “Willis”).





IAE LLC and Willis hereinafter are referred to individually as a “Party” and
collectively as the “Parties”.


WHEREAS:


Willis desires to purchase from IAE LLC, and IAE LLC desires to sell to Willis,
four (4) new [**] Spare Engines, which will be operated by one or more lessees
of Willis to support such lessees’s [**] aircraft powered by [**] engines;


Willis desires to purchase from IAE LLC, and IAE LLC desires to sell to Willis,
four (4) new QEC Kits for the subject Spare Engines; and


The Parties hereby set out the terms on which Willis will purchase the four (4)
Spare Engines and the four (4) QEC Kits from IAE LLC and IAE LLC will sell the
four (4) Spare Engines and the four
(4)
QEC Kits to Willis.



NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS:


1.
DEFINITIONS



In this Contract, unless the context otherwise requires:


1.1
“Aircraft” means [**] aircraft operated by a lessee of Willis.





Page 3

--------------------------------------------------------------------------------













1.2
“Certification Authority” means the United States Federal Aviation
Administration or “FAA”.



1.3
“Delivery” or “Delivered”, as the context may require, means the time at which
Willis obtains title to each Spare Engine, Engine Bag and Engine Stand in
accordance with Section 2.5.1, and with regard to the QEC Kits in accordance
with Section 2.5.2.



1.4
“Delivery Date” means the date set forth in Appendix 2 for each Spare Engine,
subject to adjustment as set forth therein.



1.5
“Delivery Location” means IAE LLC’s facility in [**].



1.6
“Engine Bag” means a new IAE LLC-approved engine moisture and vapour proof
storage bag.



1.7
“Engine Stand” means a new IAE LLC-approved engine transportation stand.



1.8
“Parts” has the meaning set forth in the Service Policy.



1.9
“QEC Kit” means individually or collectively as the context requires, the four
(4) [**]quick engine change kits that are the subject of this Contract, each
bearing part number [**], respectively, and the QEC Kit Documentation.



1.10
“QEC Kit Documentation” means the FAA Form 8130-3 (Airworthiness Approval Tag),
the installation instruction manual, the bill of material, the certificate of
conformance, the commercial invoice, and the PMA eligibility attachment.



1.11
“Permitted Affiliates” means, collectively, those parties set forth in Appendix
6 attached hereto, or such other parties as consented to in writing by IAE LLC,
such consent not to be unreasonably withheld or delayed; provided, however, that
if

(i)    any such party at any time becomes subject to any event described in
Sections 6.1.1a - 6.1.1d, or (ii) IAE LLC is legally prohibited from doing
business with such party, then such party shall cease to be a Permitted
Affiliate.


1.12
“Spare Engine” means, individually or collectively as the context requires, the
four

(4)    IAE LLC [**] engines that are the subject of this Contract, described as
Standard Equipment as specified in Appendix 2 and described in the corresponding
Specification. Each Spare Engine is in bare engine configuration with no-QEC
accessories installed.


1.13
“Spare Engine Part” means any part in a Spare Engine that is manufactured and
sold by IAE LLC and delivered new in a Spare Engine.





Page 4

--------------------------------------------------------------------------------













1.14
“Spare Engine Purchase Price” has the meaning assigned to it in Section 2.3.



1.15
“Specification” means the IAE LLC Engine Specifications attached as Appendix 1.



1.16
“Standard Equipment” means any item identified under the Standard Equipment
section in the Specification.



2.
SPARE ENGINE AND ACCESSORIES PURCHASE COMMITMENT



2.1
Agreement to Purchase Spare Engines and QEC Kits from IAE LLC



2.1.1
Subject to Willis’ payment of the Spare Engine Purchase Price pursuant to
Section 2.4 and Article 4 herein, IAE LLC hereby agrees to sell to Willis, and
Willis hereby agrees to purchase from IAE LLC, the Spare Engines to be delivered
on each Spare Engine’s Delivery Date.



2.1.2
Each Spare Engine delivery requires one (1) Engine Bag and one (1) Engine Stand.
IAE LLC shall provide Willis with an Engine Bag and an Engine Stand [**], to be
delivered with each Spare Engine according to the schedule set forth in Appendix
2.



2.1.3
Subject to Willis’ payment of the QEC Kit Purchase Price pursuant to Section
2.4, IAE LLC hereby agrees to sell to Willis, and Willis hereby agrees to
purchase from IAE LLC, the QEC Kits to be delivered pursuant to Section 2.5.2.



2.2
Intentionally Omitted




2.3
Purchase Price



The purchase price for each Spare Engine and each QEC Kit is set forth in
Appendix 2 (the “Spare Engine Purchase Price” and the “QEC Kit Purchase Price”,
respectively).



2.4
Payment



2.4.1
By 12:00 p.m. United States Eastern Standard Time on the scheduled day of
Delivery of each Spare Engine, the Spare Engine Purchase Price and the QEC Kit
Purchase Price will be due and payable to IAE LLC in full; provided, however,
that if Willis makes such payment after [**] United States Eastern Standard Time
on the scheduled day of Delivery, then actual Delivery of the corresponding
Spare Engine(s) shall take place the immediately succeeding day unless












IAE, in its sole discretion and upon notification to Willis, elects to Deliver
the Spare Engine on the scheduled day of Delivery, in which case actual Delivery
shall take place the same day. Notwithstanding the foregoing, if required due to
production delays, IAE LLC will have the ability to delay delivery of up to [**]
Spare Engine up until [**]; provided, however, that if IAE LLC does not Deliver
such Spare Engine by [**], IAE LLC shall immediately refund any payments made
under this Contract to Willis related to such Spare Engine.


2.4.2
All payments under this Contract must be made in United States Dollars, without
any withholdings or deductions whatsoever, by wire transfer to the following
account:



or at such other account as IAE LLC may notify Willis from time to time.


All payments hereunder will be deemed to have been made only to the extent
cleared or good value funds are received by IAE LLC at a bank account in
accordance with Section 2.4.2 above.


2.4.3
IAE LLC will invoice Willis promptly upon execution of this Contract for the (i)
four (4) Spare Engines scheduled to be Delivered in March 2020, and (provided
Willis has submitted the preliminary version of the form attached as Appendix 4
in accordance with Section 2.1.1. and (ii) four (4) QEC Kits.



2.4.4
If payment is not received by [**], then IAE LLC has the right to terminate this
Contract and withhold delivery of the Spare Engines and the QEC Kits to Willis.



2.5
Delivery, Shipping, Title and Risk of Loss or Damage




2.5.1
Subject to Section 2.6, and following Willis‘ payment in accordance with Section
2.4, IAE LLC will make available for retrieval to Willis, or an agent designated
by Willis, the Spare Engine(s) (installed inside














Page 5

--------------------------------------------------------------------------------




the Engine Bag and on the Engine Stand, and with a Warranty Bill of Sale in the
form of Appendix 5A attached hereto) Ex-Works (INCOTERMS 2010) the Delivery
Location, and will transmit to Willis (either physically or electronically) the
Warranty Bills of Sale for such Spare Engines, at which time the title to and
risk of loss of the Spare Engine(s), Engine Bag and Engine Stand will pass to
Willis, and such title transfer and risk of loss of the Spare Engine(s), Engine
Bag and Engine Stand shall constitute Delivery of such Spare Engines to Willis.
Willis must arrange for transportation of the Spare Engine(s) from the Delivery
Location to the facility in [**] where the QEC kits will be installed; provided,
however, any costs related to such transportation paid by Willis shall be
charged back to IAE LLC at its sole cost.


2.5.2
Subject to Section 2.6, and following Willis’ payment in accordance with Section
2.4, IAE LLC will transmit to Willis (either physically or electronically) the
Warranty Bills of Sale (in the form of Appendix 5B attached hereto) for the four
(4) QEC Kits. The QEC Kits are located at their manufacturing facility in [**].
The transmittal of the Warranty Bills of Sale for each QEC Kit to Willis shall
constitute Delivery of such QEC Kit(s).



2.5.3
No less than [**] prior to the Delivery Date, Willis must provide IAE LLC with
instructions as to the marking and transportation details for each Spare Engine
by completing the required portions of the form attached as Appendix 4.



2.5.4
Provided that Willis complies with Section 2.5.3 above, IAE LLC will provide
Willis with the Spare Engine serial number no later than [**] prior to the
Delivery Date.



2.6
Conditions Precedent for IAE



Without prejudice to Article 6, IAE LLC’s obligation to deliver, or cause to be
delivered, the Spare Engine(s), Engine Bag(s),Engine Stand(s), and the QEC
Kit(s) is subject to the nonexistence of the following events, the existence of
which will excuse IAE LLC from delivering, or causing to be delivered, the Spare
Engine(s), Engine Bag(s), Engine Stand(s) or the QEC Kit(s) until such time as
the event is cured (provided that such event is capable of being cured):


2.6.1
a continuing event of default (taking into account any applicable grace period)
by Willis in any payment due under this Contract (including any Appendix or
amendments hereto); or








2.6.2
any event that is a Termination Event (as defined below) or would constitute a
Termination Event, but for lapse of time, has occurred and is continuing.





Page 6

--------------------------------------------------------------------------------




2.7
Conditions Precedent for Willis



Willis’ obligation to purchase, or cause to be purchased, the Spare Engine(s),
Engine Bag(s), Engine Stand(s), and the QEC Kit(s) is subject to the following
conditions:


2.7.1
[**]; and



2.7.2
IAE LLC and Willis shall have executed a general terms engine lease agreement
and an aircraft engine lease agreement for each of the Spare Engines for a term
of [**], commencing on the Delivery of each Spare Engine, with the necessary
signature pages for each of the aforementioned documents pre-positioned with
Willis or its designated FAA counsel.



2.8
Documentation, Inspection and Acceptance



2.8.1
IAE LLC will ensure that the Spare Engines conform to the Specification through
the maintenance of procedures, systems and records approved by the Certification
Authority, and that a duly signed FAA-issued Authorized Release Certificate (FAA
Form 8130-3, Airworthiness Approval Tag) or Certificate of Conformity (as the
case may be) is issued for such purposes. In addition, and subject to Section
7.1 herein, IAE LLC will provide Willis with a video borescope inspection upon
request in respect of each Spare Engine on or before the Delivery Date thereof.



2.8.2
Intentionally Omitted



2.8.3
The Spare Engines will be accompanied by all of its related documentation on the
Delivery Date. When Willis is set up as an IAE LLC customer, as soon as
practicable, (i) within [**] for a preliminary version and (ii) within [**] for
the final version, in each case following Delivery, the VSL Report link within




the IAE LLC customer portal will be uploaded with an electronic copy of all such
documentation.


2.8.4
If Willis refuses, is unable to accept, or otherwise hinders delivery, or if IAE
LLC at Willis’ written request agrees to delay delivery of any Spare Engine,
Willis will nevertheless pay to IAE LLC or cause IAE LLC to be paid as if, for
the purposes of payment only, such undelivered Spare Engine had been Delivered
on the Delivery Date. Willis will also pay to IAE LLC such reasonable sums as
IAE LLC may require for storing, maintaining and insuring such undelivered Spare
Engine from the Delivery Date until the date that Willis takes delivery of such
Spare Engine.







Page 7

--------------------------------------------------------------------------------






3.
WARRANTIES, AND SERVICE POLICIES



3.1
Warranties and Service Policies for the PW1100G-JM Engine



IAE LLC will provide Willis the benefits of the Warranties and Service Policies
and LLP Life Assurance Plan for the [**], both of which are attached as Appendix
3 and Appendix 7, respectively, for the Spare Engines.


3.2
Warranties for the QEC Kits



IAE LLC hereby warrants to Willis that, at the time of delivery of the QEC Kit,
IAE LLC will transfer to Willis good, legal, and merchantable title to the QEC
Kit, free and clear of any and all security interests, liens, claims, charges or
other encumbrances.




3.3
Disclaimer of Additional Warranties for QEC Kits



IAE LLC makes no warranty and disclaims all liability for goods, whether
supplied by IAE LLC or not, that were not originally manufactured by or on
behalf of IAE LLC, though IAE LLC will, make available to Willis the benefit of
any warranty provided by such original manufacturer.



4.
SUBJECT TO PRIOR SALE



The Parties acknowledge that the Delivery Dates set forth in this Contract are
tentative and will only be confirmed (thereby triggering IAE LLC’s obligation to
satisfy its obligations to Deliver) upon Willis’ payment in accordance with
Appendix 2 and submission of a complete purchase order with IAE LLC for each of
the Spare Engines, subject to Article 6.





5.
SALE AND PART OUT



5.1
Right of First Refusal



With respect to each Spare Engine, for a period of [**] from the manufacture
date of such Spare Engine, In the event Willis decides to transfer, sell, or
otherwise dispose of any Spare Engine that is the subject of this Contract in an
arm’s length transaction to an independent third party, Willis agrees to grant
IAE LLC the right of first refusal to purchase such Spare Engine at the price
and upon substantially the same payment terms offered by the third party. Upon
receipt of any bona fide offer, Willis will notify IAE LLC in writing of the
price and terms, and IAE LLC will respond to this notice within [**] after
receipt thereof, indicating whether IAE LLC desires to exercise its rights
hereunder. For purposes of this Section 5.1, a sale to an independent third
party shall not include a sale by Willis to (i) a Permitted Affiliate, or (ii) a
sale or an offer to sell such Spare Engine to a bona fide third party leasing
company, investment fund, bank or other purchaser while such Spare Engine is
subject to a bona fide lease to an airline operator, and Willis remains as
servicer;


Page 8

--------------------------------------------------------------------------------




provided, however, any such sale agreement with (i) or (ii) will grant IAE LLC
the right of first to refusal to purchase such Spare Engine, consistent with the
terms of this Section 5.1, in the event the Spare Engine is subsequently offered
to be sold in an arm’s length transaction to an independent third party.



5.2
Covenant Against Spare Engine Part-Out



Willis further agrees that the Spare Engines are for the sole purpose of
supporting Willis’ engine leasing business through the loan or lease of such
Spare Engines to Willis’ customers and that Willis (a) will not disassemble any
such Spare Engine into parts to be used or sold separately, and (b) will ensure
that any agreement with its customers will prohibit the disassembly of such
Spare Engine into parts to be used or sold separately and will include IAE LLC
as a third party beneficiary of such prohibition. This Section 5.2 applies with
respect to each Spare Engine, for a period of [**] from the manufacture date of
such Spare Engine.


Willis’s failure to comply with this Article 5 is a material breach of this
Contract.



6.
EVENTS OF DEFAULT AND TERMINATION



6.1
Termination Events




6.1.1
Each of the following constitutes a “Termination Event” under this Contract:




a.
Willis commences any case, proceeding or action with respect to it or its
property in any jurisdiction relating to bankruptcy, insolvency,




reorganization, dissolution, liquidation, winding-up, or otherwise relating
relief from or readjustment of any of its debts or obligations (excluding
refinancing of its debt facilities); or



b.
Willis seeks the appointment of a receiver, trustee, custodian or other similar
official for it or for all or substantially all of its assets, or makes a
general assignment for the benefit of its creditors; or



c.
Willis otherwise becomes subject to any case, proceeding or action of the type
referred to in Sections 6.1.1a or 6.1.1b that is not stayed, dismissed or
discharged within [**] of the filing thereof; or




d.
An action is commenced against Willis seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or substantially
all of its assets that is not stayed, dismissed or discharged within [**] of the
filing thereof; or



e.
Willis’s failure to pay when due any amount owed hereunder within [**] following
such due date; or





Page 9

--------------------------------------------------------------------------------




f.
Willis’s breach of Section 0 or Section 7.1, or a material breach of any other
provision hereunder.



6.1.2
This Contract will automatically terminate upon the occurrence of any
Termination Event specified in Sections 6.1.1a through 6.1.1d above, upon which
time all amounts then outstanding hereunder and which Willis is obligated to pay
hereunder will become immediately due and payable to IAE LLC, in addition to any
and all other remedies available to IAE LLC under applicable law. Upon the
occurrence of any other Termination Event, IAE LLC may, at its option, exercise
any and all remedies available to it under applicable law, including, without
limitation, the right by written notice, effective immediately, to unilaterally
terminate this Contract, upon which time all amounts then outstanding hereunder
and which Willis is obligated to pay hereunder will become immediately due and
payable to IAE LLC. In the event of any Termination Event, all payments
previously made by Willis hereunder are non-refundable.



6.2
Effect of Termination



Upon the expiration or termination of this Contract, all rights and obligations
of the Parties, including without limitation IAE LLC’s obligation to deliver
goods not yet delivered, will terminate. Notwithstanding the foregoing, any
liabilities and



obligations (including payment obligations and the Warranties) that have accrued
and have not been previously paid, executed or discharged prior to expiration or
termination will survive.


7.
COMPLIANCE WITH LAW, GOVERNING LAW AND FORUM




7.1
Compliance with Export/Import Laws and Regulations



Willis agrees that it will not directly or indirectly sell, export, re-export,
transfer, divert, or otherwise dispose of any goods, software, technical data
(including products derived from or based on such technical data), or services
received directly or indirectly from IAE LLC to any Prohibited Party (as defined
below) without obtaining prior authorization from the relevant government
authorities as required pursuant to applicable export laws.


“Prohibited Parties” means, collectively, those countries and persons to whom
the sale, export, re-export, transfer, diversion or other disposition of any
goods, software, technical data or services is prohibited by the applicable
export laws and related regulations of the United States or European Union
Governments.


Willis’s failure to strictly comply with this Section 7.1 is a material breach
of this Contract.


7.2
Governing Law and Forum





Page 10

--------------------------------------------------------------------------------




7.2.1
This Contract is governed by and construed and enforced in accordance with the
substantive laws of the State of New York, United States of America, without
regard to principles of conflicts of law. The United Nations Convention of
Contracts for the International Sale of Goods shall not apply.



7.2.2
The Parties irrevocably submit to the non-exclusive jurisdiction of the state
and federal courts sitting in the State of New York, Borough of Manhattan,
United States of America, in connection with any suit, action or proceeding
(including, without limitation, arbitration) arising out of or relating to this
Contract and IRREVOCABLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION OR DEFENSE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY SUCH COURT OR ANY CLAIM THAT ANY SUIT, ACTION OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. FURTHER, THE PARTIES HERETO AGREE TO
WAIVE ANY RIGHTS EITHER OF THEM MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY
SUCH SUIT, ACTION OR PROCEEDING. In the event of any dispute, the Parties will
attempt to amicably resolve any controversy,




dispute, claim, difference or matter arising out of this Contract (“Dispute”).
If those efforts prove unsuccessful within [**] from notice of such Dispute,
then the Parties will participate in two phases of dispute resolution, each
phase to be conducted solely in English. Phase one will be high level management
meetings to be held within [**] after written request by either Party, which
will not exceed [**] in duration. Phase two will be binding arbitration which
will take place in the State of New York, Borough of Manhattan, United States of
America, in accordance with the then- current Commercial Rules of the American
Arbitration Association, before three (3) arbitrators. Each Party will pick one
(1) arbitrator and the Parties will agree on the third (3rd) arbitrator. If the
Parties are unable to agree on the third (3rd) arbitrator, then the two (2)
individually-chosen arbitrators will agree on a third (3rd) arbitrator. Each
arbitrator must be an attorney who is actively engaged in the practice of
arbitration, specializing in either general commercial litigation or general
corporate or commercial matters. The language to be used in the arbitral
proceedings shall be English. Reasonable examination of opposing witnesses in
oral hearing will be permitted. Each Party will bear its own costs of presenting
or defending its position in the arbitration. The final award of the arbitrator
shall be final, binding and non-appealable and judgment may be entered thereon
in any court having jurisdiction thereof.


7.2.3
Notwithstanding the foregoing, neither Party is prohibited from bringing an
action to enforce an arbitral award or seek injunctive or equitable relief. The
Parties hereby consent to the non-exclusive jurisdiction of the state and
federal courts of general jurisdiction of the State of New



Page 11

--------------------------------------------------------------------------------




York, Borough of Manhattan for such purposes. THE PARTIES WAIVE THE RIGHT OF
JURY TRIAL, IF APPLICABLE.


7.2.4
Each Party will comply with all applicable United States of America laws, rules
and regulations in exercising its rights and performing its obligations
hereunder.



7.2.5
The Parties agree that all controversies, disputes, claims, differences or
matters that arise from this Contract and any arbitration that arise thereof are
subject to the provisions set forth in Section 8.4.






8.
MISCELLANEOUS



8.1
Delay in Delivery




8.1.1
If IAE LLC is hindered or prevented from performing any obligation hereunder,
including but not limited to delivering any Spare Engine or QEC Kit by its
Delivery Date by reason of:



a.
any cause beyond the reasonable control of IAE LLC, or



b.
fires, industrial disputes or introduction of essential modifications ((a) and
(b) together, “Force Majeure”);



the Delivery Date will be extended by a period equal to the period for which
delivery was so hindered or prevented, and IAE LLC will have no liability
whatsoever in respect of such delay. Notwithstanding the foregoing, If IAE LLC
is hindered or prevented, or if IAE LLC determines that it will be hindered or
prevented, from Delivering any Spare Engine or QEC Kit to Willis due to Force
Majeure for a period longer than the earlier to occur of
(a)[**] after the Delivery Date set forth in Appendix 2 , both Parties shall
meet to discuss in good faith an extension of the applicable Delivery Date or
another amendment to this Contract. If the Parties do not agree on such
extension or amendment, then Willis shall be entitled to terminate its
obligation to purchase the Spare Engine(s) or QEC Kit(s) affected by such Force
Majeure Delay, with immediate effect and without judicial recourse, by giving
IAE LLC a written notice of its intention to do so, without liability resulting
from such Force Majeure Delay for either Party.


8.1.2
If, by reason of any of the causes set forth in Section 8.1.1 above, IAE LLC is
hindered or prevented from delivering any goods (including any Spare Engines or
the QEC Kits) to purchasers (including Willis), then IAE LLC shall have the
right to allocate, in good faith and in its own discretion, such goods as they
become available among all such purchasers and IAE LLC shall have no liability
whatsoever to Willis for any delay in delivery resulting from such allocation.
The Delivery Date will be extended by a period equal to the period of delay
resulting from such allocation by IAE LLC.



Page 12

--------------------------------------------------------------------------------






8.1.3
If IAE LLC is hindered or prevented from Delivering any Spare Engine or QEC Kit
to Willis due to a reason other than Force Majeure for a period longer than of
[**] after the Delivery Date set forth in Appendix 2, both Parties shall meet to
discuss in good faith an extension of the applicable Delivery Date or another
amendment to this Contract. If the Parties do not agree on such extension or
amendment, then Willis shall be entitled to terminate its obligation, at




its option, to purchase either (i) the Spare Engine(s) or QEC Kit(s) affected by
such Inexcusable Delay, or (ii) any undelivered Spare Engine(s) or QEC Kit(s)
remaining under the Contract, with immediate effect and without judicial
recourse, by giving IAE LLC a written notice of its intention to do so, without
liability resulting from such Inexcusable Delay for either Party.



8.2
Patents




8.2.1
Subject to the conditions set forth in this Section 8.2 and as the sole
liability of IAE LLC in respect of any claims for infringement of intellectual
property rights, IAE LLC will indemnify Willis against any claims alleging that
the use of the Spare Engines by Willis within any country subject to Article 27
of the Convention on International Civil Aviation of 7th December 1944 (The
Chicago Convention) at the date of such claim infringes any patent, design, or
model duly granted or registered. Notwithstanding the foregoing, IAE LLC will
not incur any liability to Willis for any consequential damages or any loss of
use of any Spare Engine or of the Aircraft on which a Spare Engine is installed
arising directly or indirectly as a result of such claim.



8.2.2
Willis will promptly give IAE LLC written notice of any infringement claim
whereupon IAE LLC will have the right in its sole discretion to assume the
defense of, or dispose or settle such claim at its own expense. Willis will
assist IAE LLC in all reasonable respects in connection with IAE LLC’s defense,
disposition or settlement of such claim. Willis will not perform any act or
omission that may directly or indirectly prejudice IAE LLC in connection with
the matters set forth in this Section 8.2.



8.2.3
IAE LLC may, at its discretion, provide a substantially equivalent non-
infringing Spare Engine of equal or greater value in substitution for any
alleged infringing Spare Engine.



8.2.4
Section 8.2.1 will not apply to claims for infringement in respect of

(i)
any good manufactured to the specific design instructions of Willis;

(ii)    any good not designed, manufactured or supplied by IAE LLC (IAE LLC will
in the event of any claim for infringement assign to Willis the benefits of any
indemnity given to IAE LLC by the designer, manufacturer or supplier of such
good to the extent IAE LLC has the


Page 13

--------------------------------------------------------------------------------




right to do so); (iii) the manner or method in which any Spare Engine is
installed on an Aircraft; or (iv) any combination of a Spare Engine with any
other item or items other than an Aircraft.





8.3
Right of Setoff



IAE LLC reserves its right to set off any credits issued to Willis under the
Spare Engine Warranties against any of Willis‘s outstanding payment obligations
to IAE LLC under this Contract or any other agreement solely between IAE LLC and
Willis.



8.4
Non-Disclosure and Non-Use




8.4.1
Subject to Section 8.4.3 below, Willis agrees to not disclose to any third party
(other than the Permitted Affiliates in connection with the potential or actual
assignment of this Contract, together with Willis’s or such Permitted
Affiliates’ employees, directors, officers, financiers and professional
advisers, provided that each such person or entity has a need to know and
further provided that each such person or entity is bound by non-disclosure
requirements at least as restrictive as those contained herein) any Information
that it acquires directly or indirectly from IAE LLC and agrees not to use the
same other than for the purpose for which it was disclosed, or to the extent
permitted under Section 8.4.5, without the written approval of IAE LLC. For
purposes of this Section 8.4, “Information” includes but is not limited to all
oral or written information, know-how, data, reports, drawings and
specifications, and all provisions of this Contract.



8.4.2
Willis is responsible for the observance of the provisions of Section

8.4.1 above by its employees, professional advisers, and any parties to which
Willis discloses Information in accordance herewith.



8.4.3
Section 8.4.1 above does not apply to information that is or becomes generally
known in the aero engine industry nor prevent disclosure of Information solely
to the extent necessary for Willis to lease, sell or maintain the Spare Engine
(i.e. Spare Engine records).



8.4.4
Willis will obtain and maintain at all times all required authorizations,
including without limitation all export licenses, import licenses, exchange
permits and any other governmental authorizations required in connection with
the transactions contemplated under this Contract. Willis will restrict
disclosure of any and all Information in obtaining such licenses, permits, or
authorizations. Willis will ship, deliver or otherwise convey, as applicable,
the Spare Engines and Information only to those destinations permitted under
such licenses, permits, or authorizations.




8.4.5
If Willis is required to disclose any Information through a valid governmental,
judicial or regulatory agency order, including any





Page 14

--------------------------------------------------------------------------------





applicable stock exchange rules, Willis will: (i) provide IAE LLC with prompt
written notice of such requirement, together with a full and complete copy of
such governmental, judicial or regulatory agency order, so that IAE LLC may seek
a protective order or any other remedy, or waive compliance with the terms of
this Contract to the extent necessary to allow Willis to comply with such
governmental, judicial or regulatory agency order; and (ii) take all available
actions to resist or narrow the required disclosure to only such Information as
is specifically required to respond to such order, and to maintain the
confidentiality of all such other undisclosed Information to the fullest extent
permitted by law. If Willis is required to disclose this Contract as a “material
definitive agreement” under Securities and Exchange Commission (“SEC”)
regulations, the Parties agree as follows, in each case, to the extent permitted
by such regulations and any determination of the SEC: (i) in its 8-K filing,
Willis will not disclose the Spare Engine models that are the subject of this
Contract and will only disclose the extended list price of all of the Spare
Engines, and
(ii) with respect to the 10-Q filing that will attach this Contract, Willis will
allow IAE LLC to provide, and will consider, its determination of what portions
of the Contract can be redacted and filed separately with the SEC provided that
such determination is provided in a timely manner.


8.5
Taxes



8.5.1
Subject to Section 8.5.2 below, IAE LLC will pay all imposts, duties, fees,
taxes and other like charges levied against IAE LLC by any tax authority or any
agency thereof in connection with each Spare Engine prior to its delivery to
Willis.




8.5.2
All amounts payable by Willis pursuant to this Contract exclude value added tax,
sales tax or taxes on turnover. In the event that the supply of goods under this
Contract is subject to value added tax, sales tax or taxes on turnover, such tax
will be borne by Willis. If applicable, Willis will no later than [**] following
the execution hereof notify IAE LLC in writing of its European Community value
added tax code.



8.5.3
Willis will pay all other imposts, duties, fees, taxes and other like charges by
whomsoever levied.



8.6
Amendment



This Contract may be amended only by written agreement by the Parties.






8.7
Assignment



Willis may not assign this Contract or any of its obligations hereunder, whether
in whole or part, without the prior written consent of IAE LLC. Notwithstanding
the


Page 15

--------------------------------------------------------------------------------




foregoing, Willis may, upon prior written notice to IAE LLC, assign this
Contract or any of its obligations hereunder, whether in whole or part, to any
Permitted Affiliate(s), without the prior written consent of IAE LLC.


IAE LLC may, without recourse, assign this Contract or any of its rights and/or
delegate any of its obligations hereunder (a) to any subsidiary or affiliate of
IAE LLC or United Technologies Corporation, or (b) in connection with any
merger, consolidation, reorganization, or voluntary sale or transfer of its
assets; provided that such assignee and/or delegate is: (i) solvent at the time
of such transfer; and
(ii)to the extent required by law, authorized by the applicable regulatory
authorities to perform or procure the performance of all obligations being
delegated and/or assigned.


Any assignment made in violation of this Section 8.7 will be null and void.


8.8
Severability and Invalidity



If any provision of this Contract or the application thereof to either Party is
or becomes invalid, illegal or unenforceable to any extent, the remainder of
this Contract and the application thereof will not be affected and will be
enforceable to the fullest extent permitted by law.


8.9
Appendices



In the event of any unresolved conflict or discrepancy between the Appendices
(which are hereby expressly made a part of this Contract) and the terms
contained within the body of this Contract, the terms contained within the body
of this Contract will control.


8.10
Headings



The Article or Section headings and the Table of Contents are for informational
purposes only, do not form a part of this Contract, and shall not govern or
affect the interpretation of this Contract.



8.11
Notices



Except as expressly agreed in this Contract, all notices hereunder will be in
English and sent by certified mail or recognized international carrier to:



In the case of IAE LLC:


International Aero Engines, LLC 400 Main Street
Mail Stop 121-10
East Hartford, Connecticut 06118 United States of America Attention: Chief Legal
Officer


Page 16

--------------------------------------------------------------------------------






In the case of Willis:


Willis Lease Finance Corporation
60 East Sir Francis Drake Blvd., Suite 209 Larkspur, California 94939
Attention: General Counsel


or in each case to such other address as may be notified from time to time by
either Party in accordance with this Section 8.11.


8.12
Exclusion of Other Provisions and Previous Understandings



8.12.1
This Contract (including all Appendices) expresses the complete and exclusive
agreement of the Parties relating to the subject matter hereof and applies to
the exclusion of all other provisions on or attached to or otherwise forming
part of any order form of Willis, or any acknowledgment or acceptance by IAE
LLC, or of any other document relating to the subject matter hereof.



8.12.2
Neither Party has relied on any representations, agreements, statements or
understandings made prior to the execution of this Contract, whether orally or
in writing, relating to the subject matter hereof, other than those expressly
incorporated in this Contract. This Contract represents the entire agreement
between the Parties relating to the subject matter hereof and supersedes all
prior representations, agreements, statements and understandings.



8.13
No Construction Against Drafter



This Contract has been the subject of negotiation between the Parties. If an
ambiguity or question of intent arises with respect to any provision herein,
this Contract will be construed as if drafted jointly by IAE LLC and Willis and
no presumption or burden of proof will arise favoring or disfavoring either
Party by virtue of authorship of any of the provisions of this Contract.



8.14
[**]



8.15
International Registry



IAE LLC acknowledges and agrees that it will cooperate with Willis in order to
register the Warranty Bill of Sale for each Spare Engine Delivered under this
Contract as a Contract of Sale on the International Registry within [**]
following the transfer of title of each Spare Engine.


8.16
Technical Training





Page 17

--------------------------------------------------------------------------------




IAE LLC will credit Willis’s account with the IAE-designated customer training
center in East Hartford, Connecticut (“CTC”), [**], an amount equal to [**]
Student-Days of technical training for each Spare Engine Delivered (the
“Training Credits”). The Training Credits may be used towards any [**] related
training courses detailed in CTC’s training catalog. As used herein,
“Student-Days” equals the number of students multiplied by the number of class
days. All training credits provided under this Section 8.16 must be taken within
[**] after delivery of the last Spare Engine. Additionally, any remaining
training credits related to the previous purchase of [**] can also be used for
[**] related training at Willis’ option.


8.17
Spare Engine Documents



Upon execution of an Intellectual Property Agreement between Willis and IAE LLC,
which the Parties will use their best efforts to have executed by no later than
[**], Willis will be granted access to the following documents in the IAE LLC
Fleet Care portal: [**], and other documents as may be mutually agreed by the
Parties. In addition to the documents available in the IAE LLC Fleet Care
portal, Willis shall also have access to, or be provided with, the [**], and any
other documents as may be mutually agreed by the Parties.



8.18
Acceptance, Execution and Enforceability



This Contract is available for the Parties’ consideration until [**]. Should the
terms and conditions of this Contract be acceptable to Willis, please indicate
such acceptance by having a duly authorized official of Willis sign two (2)
duplicate originals and return a copy via email in PDF format to [**] by [**],
with both signed originals to promptly follow via certified mail or recognized
international carrier to [**].


This Contract may be executed in one or more counterparts, each of which will
for all purposes be deemed to be an original and all of which when taken
together will constitute one and the same instrument.


Upon the full execution of this Contract, this document will become enforceable
and will be deemed executed in the State of New York, U.S.A. After acceptance by
IAE LLC, IAE LLC will return one (1) fully executed duplicate original to
Willis. The Parties agree that facsimile or PDF format signatures are deemed to
be of the same force and effect as an original executed document.






[Remainder of page intentionally blank. Signatures on following page.]




Page 18

--------------------------------------------------------------------------------















IN WITNESS WHEREOF, the Parties have caused this Contract to be duly executed as
of the date first stated above and deem that it is executed in the State of New
York, U.S.A.


INTERNATIONAL AERO ENGINES, LLC
By
/s/ Daniel Kirk
Name
Daniel Kirk
Title
VP - Sales





WILLIS LEASE FINANCE CORPORATION, FOR ITSELF AND AS SERVICER
By
/s/ Austin C. Willis
Name
Austin C. Willis
Title
SVP, Corporate Development





Page 19

--------------------------------------------------------------------------------


Model PW1133G-JM
Spec No. 6508


APPENDIX 1


[**] ENGINE MODEL SPECIFICATION




[**]


Page 20

--------------------------------------------------------------------------------





APPENDIX 2
DELIVERY SCHEDULE AND PRICING






[**]


Page 21

--------------------------------------------------------------------------------





APPENDIX 3
[**] ENGINE AND PARTS SERVICE POLICY






[**]


Page 22

--------------------------------------------------------------------------------





APPENDIX 4


[**] SPARE ENGINE SHIPPING PRO FORMA


[**]












Page 23

--------------------------------------------------------------------------------





APPENDIX 5


APPENDIX 5.A FORM OF SPARE ENGINE WARRANTY BILL OF SALE














Page 24

--------------------------------------------------------------------------------







APPENDIX 6


LIST OF PERMITTED AFFILIATES






Page 25

--------------------------------------------------------------------------------





APPENDIX 7


LIFE LIMITED PARTS LIFE ASSURANCE PLAN






Page 26